DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 09/17/2019.  This IDS has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hisashi (JP 2003 028700).

Regarding claim 6, Hisashi discloses in figure 1 an onboard system comprising an accelerometer (20) configured to measure vertical-direction acceleration information associated with each of the axles and an acceleration information transmission unit (22) (¶ [0019]) configured to provide the vertical-direction acceleration information in response to a request signal transmitted (via 31)  in response to acquisition of a measurement result for each of axles obtained by an axle load meter (10) disposed on a lane (¶ [0022]).  


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over in Shigeharu et al. (JP 2005 092283; “Shigeharu”) in view of Hisashi (JP 2003 028700).


Regarding claim 1, Shigeharu discloses in figure 1 a charging system (¶ [0007]) comprising an axle load meter (30) disposed on a lane and configured to measure an axle load of each of a plurality of axles of a vehicle traveling on the axle load meter (30) (¶ [0010]), and a toll determination unit (14) configured to determine a toll for the vehicle based on the axle load for each of the axles (¶ [0014]).
Shigeharu is silent to an acceleration information acquisition unit.
In the same field of endeavor, Hisashi teaches in figure 1 an acceleration information acquisition unit (30) configured to acquire, from the vehicle, vertical-direction acceleration information associated with each of the axles (¶ [0019]) and a correction calculation unit (36) configured to correct, based on the acceleration information, a measurement result for each of the axles obtained by the axle load meter (10) and thus to calculate a corrected axle load for each of the axles (¶¶ [0023]-[0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Hisashi’s acceleration information acquisition unit and calculation correction unit in Shigeharu’s charging system for the purpose of more accurately weighing axle loads that have low frequency vibrations without having to alter the load detection platform (¶ [0003]).
When this combination is made, Shigeharu’s toll determination unit determines the toll based on the corrected axle load without further modification necessary.

Regarding claim 2, Shigeharu discloses an information request unit configured to transmit, to the vehicle, a request signal for the information in response to sensing the vehicle in the lane (¶ [0007]). 

Given these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Shigeharu’s information request unit to further transmit a request to Hisashi’s acceleration information acquisition unit so that Hisashi’s acquisition unit is only transmitting information upon request rather than continuously or at predetermined intervals so that the acceleration information is only collected during weighing for maximum weighing accuracy.
Transmitting a request upon weighing as opposed to upon entering the lane is an obvious variant that is one of a finite number of possibilities available to one of ordinary skill in the art which would provide a reasonable expectation of success.  One would be motivated to try transmitting the request upon weighing rather than upon entering the lane because acquiring the acceleration as close to the weighing event as possible leads to the greatest weighing accuracy because vehicles will frequently decelerate upon entering a toll plaza.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, Hisashi teaches an axle-load-information calculation unit (36) configured to calculate a representative value of the corrected axle loads of the individual axles (¶ [0023]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   
Regarding claim 4, Hisashi teaches the representative value is any one of a greatest value and an average value of the corrected axle loads of the individual axles (¶ [0025]).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 
  
Regarding claim 5, Shigeharu discloses an axle-load-information calculation unit (20) configured to calculate a sum of the axle loads of the individual axles (¶ [0031]).  
When the combination of Shigeharu and Hisashi is made as in the rejection of claim 1, the axle loads correspond to corrected axle loads without further modification necessary.

Regarding claim 7, Shigeharu discloses in figure 1 a charging method (¶ [0007]) comprising the steps of measuring, by means of an axle load meter (30) disposed on a lane, an axle load of each of a plurality of axles of a vehicle traveling on the axle load meter (30) (¶ [0010]) and determining a toll for the vehicle based on the axle load for each of the axles (¶ [0014]).
Shigeharu is silent to acquiring acceleration information.
In the same field of endeavor, Hisashi teaches in figures 1 acquiring, from the vehicle, vertical-direction acceleration information associated with each of the axles (¶ [0019]), and calculating a corrected axle load for each of the axles by correcting, based on the vertical-direction acceleration information, a measurement result for each of the axles obtained by the axle load meter (¶¶ [0023]-[0024]).

When this combination is made, Shigeharu’s toll determination step determines the toll based on the corrected axle load without further modification necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALIE HULS/Primary Examiner, Art Unit 2863